Barker, J.
We assume that all the allegations of the petition are true. We assume further, but without so deciding, that the decision of the chairman and secretary of the caucus may be revised by the courts in proper proceedings. But the demurrer was rightly sustained because mandamus will not lie where the petitioners have another remedy by bill or petition given by statute. Hill v. McKim, 168 Mass. 100. In that case a judge of a court of insolvency having refused to order a hearing upon a proposal for composition it was held that the proper remedy was by bill or petition under Pub. Sts. c. 157, § 15, and not by mandamus. The remedy of the present petitioners wa,s under St. 1898, c. 548, § 417. See R. L. c. 11, § 421.

Orders sustaining demurrer and dismissing petition affirmed.